                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

RICHARD HAZZOURI and KIMBERLY :                               No. 3:18cv1982
HAZZOURI,                                             :
                       Plaintiffs                     :
                                                      :       (Judge Munley)
        v.                                            :
                                                      :
WEST PITTSTON BOROUGH,                                :
LUZERNE COUNTY,                                       :
PENNSYLVANIA,                                         :
                       Defendant                      :
::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::
                                                 ORDER

       AND NOW, to wit, this 15th day of January 2019, it is hereby ORDERED

as follows:

       1) Defendant’s motion to dismiss plaintiffs’ amended complaint (Doc. 7) is

           GRANTED;

       2) Plaintiffs’ motion to file an amended complaint (Doc. 11) is GRANTED;

           and

       3) Plaintiffs shall refile their amended complaint within seven (7) days of

           this order.

                                                             BY THE COURT

                                                             s/ James M. Munley_______
                                                             JUDGE JAMES M. MUNLEY
                                                             United States District Court
